Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1
Claim 1 is rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 10,288,803 and over claim 1 of U.S. Patent No. 11,079,538 since the claim, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter, as follows: 
Claim 1 of the instant application recites an image-conducting optical fiber bundle having two zones of optical fibers, the two zones distinguished by an inner zone of small diameter optical fibers and a concentric outer zone of large diameter optical fibers.
Claim 1 of the instant application is fully disclosed in and is covered by claim 1 of U.S. Patent No. 10,288,803: A rigid image-conducting optical fiber bundle extending longitudinally along a central bundle axis between an image input end and an image output end and being twisted about the central bundle axis along a portion of its length such that an image inputted into the image input end is angularly displaced about the central bundle axis before being outputted through the image output end, the bundle comprising: a plurality of adjacently fused constituent optical fibers, each optical fiber having a first end coinciding with the image input end and a second end coinciding with the image output end, wherein, as viewed into a selected cross-section of the optical fiber bundle (i) each constituent optical fiber includes a cladding with a cladding diameter corresponding with the fiber diameter of that optical fiber and a core with a core diameter, and the ratio of the core diameter to the cladding diameter defines a core-to-clad diameter ratio relative to that optical fiber; (ii) the bundle includes a plurality of at least two fiber zones including a at least a first fiber zone and a second fiber zone, the first and second fiber zones being concentrically arranged about the central bundle axis and defined such that the first fiber zone is nearer the central bundle axis than is the second fiber zone; (iii) each fiber zone is populated by a plurality of optical fibers configured in accordance with a uniform specification relative to at least one of fiber diameter and core-to-clad ratio; and (iv) among the fiber zones, at least one of (a) the zone dependent fiber diameters of the constituent optical fibers increase as a function of radial displacement from the central bundle axis; and (b) the zone dependent core-to-clad diameter ratios of the constituent optical fibers decrease as a function of radial displacement from the central bundle axis.
Claim 11 of the instant application is fully disclosed in and is covered by claim 1 of U.S. Patent No. 11,079,538: A rigid image-conducting optical fiber bundle having an image input end and an image output end, the bundle comprising: a plurality of adjacently fused constituent optical fibers, each optical fiber having a first end coinciding with the image input end and a second end coinciding with the image output end, wherein (i) the bundle extends longitudinally along a central bundle axis; (ii) the bundle includes a plurality of at least two fiber zones including at least a first fiber zone and a second fiber zone, the first and second fiber zones being concentrically arranged about the central bundle axis and defined such that (a) the first fiber zone is nearer the central bundle axis than is the second fiber zone and (b) the average overall fiber diameter of constituent optical fibers within the first fiber zone is smaller than the average overall fiber diameter of constituent optical fibers within the second fiber zone; and (iii) the bundle is twisted along a portion of its length about the central bundle axis such that an image inputted into the image input end is angularly displaced about the central bundle axis before being outputted through the image output end..
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hadani, Yitzhak (4,467,190; “Hadani”) in view of Mann, Christopher (2005/0122479; “Mann”) and further in view of Lamvik et al. (2004/0227703; “Lamvik”).
Regarding claim 1, Hadani discloses in figure 5, and related text, an image-conducting optical fiber bundle having an image input end and an image output end, the bundle comprising: a plurality of adjacently constituent optical fibers, each optical fiber having a first end coinciding with the image input end and a second end coinciding with the image output end, wherein the bundle extends longitudinally along a central bundle axis. Hadani, col. 1, ll. 24-28 (“an image reversal system, consisting in essence of a bundle of very thin, light-conducting glass fibers … the fiber bundle being twisted in 180.degree.-spirals, thus reversing bottom and top of the picture”).
Hadani, Figure 5

    PNG
    media_image1.png
    529
    425
    media_image1.png
    Greyscale



Further regarding claim 1, Hadani does not explicitly disclose that the bundle includes a plurality of at least two fiber zones including at least a first fiber zone and a second fiber zone, with the average overall fiber diameter of constituent optical fibers within the first fiber zone being smaller than the average overall fiber diameter of constituent optical fibers within the second fiber zone.
However, Mann discloses in figure 2, and paragraph [0070] and claim 4, an imaging configuration in which optical fibers are grouped 200-215 that differ in the diameters of their constituent fibers.
Mann, Figure 2.

    PNG
    media_image2.png
    298
    502
    media_image2.png
    Greyscale



Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hadani such that the bundle includes a plurality of at least two fiber zones including at least a first fiber zone and a second fiber zone, with the average overall fiber diameter of constituent optical fibers within the first fiber zone being smaller than the average overall fiber diameter of constituent optical fibers within the second fiber zone because the resulting configuration would facilitate tailoring optical fiber imaging conducting characteristics to match different features (regions) of the conducted image.  Mann, figure 2 and par. [0070].
Further regarding claim 1, Hadani in view of Mann does not explicitly disclose that the first and second fiber zones are concentrically arranged about the central bundle axis and defined such that the first fiber zone is nearer the central bundle axis than is the second fiber zone.
However, Lamvik discloses in figure 3, and related text, a imaging configuration with pixel densities arranged such that smaller pixels define a high density center region while larger pixels define a concentric low density region.
Lamvik, Figure 3.

    PNG
    media_image3.png
    95
    391
    media_image3.png
    Greyscale




[0041] One of ordinary skill in the art would also recognize that foveated can be used generally to describe areas of different resolutions, but may specifically refer to corresponding to the resolution of the human eye that resolves higher resolution in the central region than the peripheral region. The compression of an anamorphic lens may be designed with a display such that the foveated image of the lens matches the progression of pixel density on the display. Furthermore, one of ordinary skill in the art would understand that resolution is the measure of the ability of the human eye or a device to recognize individual converging lines, but that resolution may also be used to describe the number of pixels on a display. The resolution of a display may also be referred to in terms of pixel density, pixel spacing, pixel resolution, pixel pitch, or pixel dimensions. While each of these terms may describe a specific characteristic of a photodiode, cell, or other unitary structure of a display, they generally are related to the resolution of the display.
[0043] FIG. 3 shows several alternate embodiments, 50 and 53-59, of continuous displays with non-uniform pixel densities each with different foveated regions. Depending upon the intended use, higher 52 and lower 51 pixel density regions can be arranged and shaped in many variations. Some embodiments may be better suited to display an image that is provided by an anamorphic lens, such as displays with non-uniform radius of curvature and high-resolution centers 55 and 57 for example. However, one of ordinary skill in the art would recognize that the variations shown in FIG. 3 are only examples of non-uniform pixel density displays that can be created for foveated viewing.
[0044] As would be recognized in the seven lower variations 53-59 shown in FIG. 3, an optical display may consist of two continuous non-uniform pixel density displays used in tandem. Each of the displays would correspond to one of a viewer's eyes, the left display corresponding to the left eye, the right display corresponding to the right eye. Each of the continuous displays would provide foveated viewing for the central and peripheral regions of the corresponding eye. Furthermore, the central relaxed gaze of each eye would focus on a center region having the highest density of pixels for that display. A center region refers to the center of the optical axis, not the geometric center of the display. In practice, each of these tandem displays would likely be separated by a physical structure, a divider or separator, such that one eye could not view the image on the display corresponding to the other eye.
Lamvik, pars. [0041], [0043], and [0044].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Hadani in view of Mann such that the first and second fiber zones are concentrically arranged about the central bundle axis and defined such that the first fiber zone is nearer the central bundle axis than is the second fiber zone because the resultant configuration would facilitate “foveated viewing.” Lamvik, pars. [0041], [0043], and [0044].
Regarding claims 2 and 3, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hadani in view of Mann and further in view of Lamvik to comprise:
2. The optical fiber bundle of claim 1 wherein each fiber zone is populated by a plurality of optical fibers configured in accordance with a uniform specification relative to at least one of fiber diameter and core-to-clad ratio.
3. The optical fiber bundle of claim 1 wherein each optical fiber has a fiber diameter and includes a cladding with a cladding diameter corresponding with the fiber diameter of that optical fiber and a core with a core diameter,
because the resultant configurations would facilitate “foveated viewing,” Lamvik, pars. [0041], [0043], and [0044], by tailoring optical fiber imaging conducting characteristics to match different regions of the conducted image.  Mann, figure 2 and par. [0070].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874